This cause is pending before the court as a discretionary appeal and cross-appeal. On February 15, 1995, this court denied the motion for leave to exceed page limitation on memorandum in response and in support of cross-appeal filed by appellee/eross-appellant, Dow Chemical Company. Whereas appellee/cross-appellant has not timely filed a memorandum in support of cross-appeal in compliance with the Rules of Practice of the Supreme Court of Ohio,
IT IS ORDERED by the court, sua sponte, that the cross-appeal of Dow Chemical Company be, and hereby is, dismissed.